

	

		II

		109th CONGRESS

		2d Session

		S. 2484

		IN THE SENATE OF THE UNITED STATES

		

			March 30, 2006

			Mr. Obama (for himself,

			 Mr. Menendez, Mr. Harkin, Mrs.

			 Clinton, and Mr. Lieberman)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to prohibit

		  the disclosure of tax return information by tax return preparers to third

		  parties.

	

	

		1.Short titleThis Act may be cited as the

			 Protecting Taxpayer Privacy

			 Act.

		2.Prohibition on tax

			 preparers disclosing tax return information to third parties

			(a)In

			 generalParagraph (3) of

			 section 7216(b) of the Internal Revenue Code of 1986 (relating to regulations)

			 is amended to read as follows:

				

					(3)Regulations

						(A)In

				generalSubsection (a) shall

				not apply to a disclosure or use of information which is permitted by

				regulations prescribed by the Secretary under this section.

						(B)Disclosure to

				third partiesThe regulations

				under this section shall not permit the disclosure or use of information, with

				respect to the return of any taxpayer, to or for any person unless such

				taxpayer has granted consent to such disclosure or use and such person

				is—

							(i)a member of the same affiliated group

				(within the meaning of section 1504) as the person preparing providing services

				in connection with the return; or

							(ii)a corporate fiduciary with respect to the

				taxpayer.

							(C)Other

				disclosuresNotwithstanding

				subparagraph (B), the regulations under this section may permit (subject to

				such conditions as such regulations shall provide) the disclosure or use of

				information—

							(i)to a person

				related to the taxpayer with respect to whose return the information was

				obtained, but only in connection with preparing, or providing services in

				connection with the preparation of, the return of such related taxpayer;

							(ii)to an attorney, an employee of the Internal

				Revenue Service, or an officer of a court for use in revenue investigations or

				court proceedings;

							(iii)to the fiduciary of the taxpayer with

				respect to whose return the information was obtained if such taxpayer dies or

				becomes incompetent, insolvent, or bankrupt;

							(iv)to another person engaged in the business

				of preparing, or providing services in connection with the preparation of, a

				tax return for the purposes of assisting with the preparation or processing of

				the tax return;

							(v)to report the

				commission of a crime;

							(vi)for quality or peer reviews; and

							(vii)to another person for the purpose of

				assisting the operation of the business of the person described in subsection

				(a) in the case such person dies or becomes

				incapacitated.

							.

			(b)Conforming

			 amendmentSubparagraph (B) of section 7216(b)(1) of the Internal

			 Revenue Code of 1986 is amended by inserting , a Federal agency, or a

			 State agency which regulates tax return preparers after

			 court.

			(c)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

			

